 

EMPLOYMENT AGREEMENT

 

 

AGREEMENT made as of April 1, 2006 by and between THE INTERPUBLIC GROUP OF
COMPANIES, INC., a Delaware corporation ("Interpublic") and CHRISTOPHER F.
CARROLL ("Executive").

In consideration of the mutual promises set forth herein the parties hereto
agree as follows:

 

ARTICLE I

Term of Employment

1.01       Subject to the provisions of Article VII and Article VIII, and upon
the terms and subject to the conditions set forth herein, Interpublic will
employ Executive beginning April 1, 2006 ("Commencement Date") and continuing
thereafter, subject to termination in accordance with the provisions of Article
VII hereof. (The period during which Executive is employed hereunder is referred
to herein as the "term of employment"). Executive will serve Interpublic during
the term of employment.

 

ARTICLE II

Duties

 

2.01

During the term of employment, Executive will:

(i)           Serve as Senior Vice President, Controller and Chief Accounting
Officer of Interpublic;

 

 


--------------------------------------------------------------------------------



 

 

 

  (ii)  Use his best efforts to promote the interests of Interpublic and devote
his full time and efforts to their business and affairs;         (iii) Perform
such duties as Interpublic may from time to time assign to him;         (iv) 
Serve in such other offices of Interpublic as he may be elected or appointed to;
and      

 

(v)

Report to the Chief Financial Officer of Interpublic.

ARTICLE III

Regular Compensation

3.01       Interpublic will compensate Executive for the duties performed by him
hereunder, by payment of a base salary at the rate of Four Hundred Eighty-Three
Thousand Five Hundred Dollars ($483,500) per annum, payable in equal
installments, which Interpublic shall pay at semi-monthly intervals, subject to
customary withholding for federal, state and local taxes.

3.02       Executive’s compensation will be subject to periodic reviews in
accordance with Interpublic’s policies. Interpublic may at any time increase the
compensation paid to Executive under this Article III if Interpublic in its sole
discretion shall deem it advisable so to do in order to compensate him fairly
for services rendered to Interpublic.

 

ARTICLE IV

Bonuses

4.01       Executive will be eligible during the term of employment to
participate in Interpublic’s Annual Management Incentive Plan, or any successor
plan, in accordance with the terms and conditions of the Plan established from
time to time. Executive shall be eligible for a

 

-2-

 


--------------------------------------------------------------------------------



 

target award equal to fifty percent (50%) of his base salary. The actual award,
if any, may vary from zero percent (0%) to two hundred percent (200%) of target,
and shall be determined by Interpublic based on Company performance, Executive's
individual performance, and management discretion.

 

ARTICLE V

Incentives

5.01       Interpublic will make any adjustments which may be necessary (on the
terms set forth in Executive’s October 14, 2005 Letter Agreement with
McCann-Erickson) to the grant of Interpublic restricted stock received by
Executive upon joining McCann.

5.02       Beginning in 2006, and concurrent with grants to the executive team,
Executive shall participate in the Company’s long-term incentive programs with a
total expected annual award value at target of Three Hundred Fifty Thousand
Dollars ($350,000). Such award shall be provided in a manner consistent with
those provided to the executive team and may comprise stock options, restricted
stock, performance-based restricted stock or another form of incentive at the
Compensation Committee’s discretion. Awards will be subject to performance and
vesting terms and conditions consistent with those generally required of the
executive team.

 

ARTICLE VI

Other Employment Benefits

6.01       Executive shall be eligible to participate in such other employee
benefits as are available from time to time to other key management executives
of Interpublic in accordance

 

-3-

 


--------------------------------------------------------------------------------



 

with the then-current terms and conditions established by Interpublic for
eligibility and employee contributions required for participation in such
benefits opportunities.

6.02       Employee will be entitled to annual paid time off, in accordance with
Interpublic’s policies and procedures, to be taken in such amounts and at such
times as shall be mutually convenient for Executive and Interpublic.

6.03       Executive shall be reimbursed for all reasonable out-of-pocket
expenses actually incurred by him in the conduct of the business of Interpublic
provided that Executive submits all substantiation of such expenses to
Interpublic on a timely basis in accordance with standard policies of
Interpublic.

6.04       Executive shall be entitled to an automobile allowance of Ten
Thousand Dollars ($10,000) per annum, which shall cover all car-related expenses
and parking.

6.05       Executive shall be entitled to a club allowance of Five Thousand
Dollars ($5,000) per annum.

6.06       Executive shall be eligible to participate in the Executive Medical
Plus Plan which includes a financial planning allowance of Two Thousand Five
Hundred Dollars ($2,500) per year.

6.07       Executive shall participate in Interpublic’s Capital Accumulation
Plan, with an annual contribution of Fifty Thousand Dollars ($50,000).

6.08       Nothing in this Agreement shall restrict the ability of Interpublic
to change or terminate any or all of its employee benefit plans and programs
from time to time; nor shall anything in this Agreement prevent any such change
or termination from affecting Executive.

 

 

-4-

 


--------------------------------------------------------------------------------



 

 

ARTICLE VII

Termination

7.01       Interpublic may terminate the employment of Executive hereunder at
any time and for any reason by giving Executive written notice specifying a
termination date. In such event, Executive’s employment hereunder shall
terminate on the date specified in such notice and Interpublic shall thereafter
pay him in accordance with the following:

(i)           If such termination occurs within the first eighteen (18) months
of this Agreement, Interpublic shall pay Executive his annual base salary for a
period of eighteen (18) months from the date of termination, plus an amount
equal to his target award under Section 4.01 of this Agreement for the year in
which termination occurred;

(ii)          If such termination occurs after the first eighteen (18) months of
this Agreement, Interpublic shall pay Executive his annual base salary for a
period of twelve (12) months from the date of termination, plus an amount equal
to his target bonus under Section 4.01 of this Agreement for the year in which
termination occurred;

(iii)        During the periods set forth in (i) and (ii) above, Executive shall
be entitled to participate in all benefits and allowances accorded to him prior
to the date of termination (except where such participation is prohibited by the
terms and conditions of any particular Plan, such as the 401(K) Plan) and to
continued vesting of all equity awards.

7.02       Executive may at any time give notice in writing to Interpublic
specifying a termination date not less than six (6) months after the date on
which such notice is given, in which event his employment hereunder shall
terminate on the date specified in such notice. Provided however, Interpublic
may, at its option, upon receipt of such notice determine an earlier

 

-5-

 


--------------------------------------------------------------------------------



 

termination date. During the notice period, Executive will continue to be an
employee, will assist Interpublic in the transition of his responsibilities and
will be entitled to continue to receive base salary and to participate in all
benefit plans for which an employee at Executive’s level is eligible, but not to
receive any bonus award that might otherwise be paid during that period except
as otherwise provided herein. Interpublic may require that Executive not come in
to work during the notice period. In no event, however, may Executive perform
services for any other employer during the notice period.

7.03       Notwithstanding the provisions of Section 7.01, Interpublic may
terminate the employment of Executive hereunder, at any time after the
Commencement Date, for Cause. For purposes of this Agreement, "Cause" means the
following:

(i)           Any material breach by Executive of any provision of this
Agreement (including without limitation Sections 8.01 and 8.02 hereof) upon
notice of same by Interpublic which breach, if capable of being cured, has not
been cured within fifteen (15) days after such notice (it being understood and
agreed that a breach of Section 8.01 or 8.02 hereof, among others, shall be
deemed not capable of being cured);

(ii)          Executive's absence from duty for a period of time exceeding
fifteen (15) consecutive business days or twenty (20) out of any thirty (30)
consecutive business days (other than on account of permitted vacation or as
permitted for illness, disability or authorized leave in accordance with
Interpublic's policies and procedures) without the consent of the Interpublic
Board of Directors;

(iii)        The acceptance by Executive, prior to the effective date of
Executive's voluntary resignation from employment with Interpublic, of a
position with another employer, without the consent of the Interpublic Board of
Directors;

 

-6-

 


--------------------------------------------------------------------------------



 

 

(iv)         Misappropriation by Executive of funds or property of Interpublic
or any attempt by Executive to secure any personal profit related to the
business of Interpublic (other than as permitted by this Agreement) and not
fairly disclosed to and approved by the Interpublic Board of Directors;

(v)          Fraud, dishonesty, disloyalty, gross negligence, or willful
misconduct on the part of Executive in the performance of his duties as an
employee of Interpublic;

 

(vi)

A felony conviction of Executive; or

(vii)       Executive's engaging, during the term of employment, in activities
which are prohibited by federal, state, or local laws, or Interpublic’s policy,
prohibiting discrimination or harassment based on age, sex, race, religion,
disability, national origin or any other protected category.

Upon a termination for Cause, Interpublic shall pay Executive his salary through
the date of termination of employment, and Executive shall not be entitled to
any bonus with respect to the year of termination, or to any other payments
hereunder.

 

ARTICLE VIII

Covenants

8.01       While Executive is employed hereunder by Interpublic he shall not,
without the prior written consent of Interpublic, which will not be unreasonably
withheld, engage, directly or indirectly, in any other trade, business or
employment, or have any interest, direct or indirect, in any other business,
firm or corporation; provided, however, that he may continue to own or may
hereafter acquire any securities of any class of any publicly-owned company.

 

-7-

 


--------------------------------------------------------------------------------



 

 

8.02       Executive shall treat as confidential and keep secret the affairs of
Interpublic and shall not at any time during the term of employment or
thereafter, without the prior written consent of Interpublic, divulge, furnish
or make known or accessible to, or use for the benefit of, anyone other than
Interpublic and its subsidiaries and affiliates any information of a
confidential nature relating in any way to the business of Interpublic or its
subsidiaries or affiliates or their clients and obtained by him in the course of
his employment hereunder.

8.03       All records, papers and documents kept or made by Executive relating
to the business of Interpublic or its subsidiaries or affiliates or their
clients shall be and remain the property of Interpublic.

8.04       All articles invented by Executive, processes discovered by him,
trademarks, designs, advertising copy and art work, display and promotion
materials and, in general, everything of value conceived or created by him
pertaining to the business of Interpublic or any of its subsidiaries or
affiliates during the term of employment, and any and all rights of every nature
whatever thereto, shall immediately become the property of Interpublic, and
Executive will assign, transfer and deliver all patents, copyrights, royalties,
designs and copy, and any and all interests and rights whatever thereto and
thereunder to Interpublic.

8.05       During any period in which payments are being made to Executive
pursuant to Section 7.01 above (the “Severance Period”) and for a period of one
(1) year following either the end of the Severance Period or the termination of
Executive's employment hereunder for any reason, whichever is later, Executive
shall not: (a) directly or indirectly solicit any employee of Interpublic to
leave such employ to enter the employ of Executive or of any person, firm or
corporation with which Executive is then associated, or induce or encourage any
such employee to leave the employment of Interpublic or to join any other
company, or hire any such employee,

 

-8-

 


--------------------------------------------------------------------------------



 

or otherwise interfere with the relationship between Interpublic and any of its
employees or (b) directly or indirectly solicit or handle on Executive's own
behalf or on behalf of any other person, firm or corporation, the event
marketing, public relations, advertising, sales promotion or market research
business of any person or entity which is a client of Interpublic, or to induce
any such client to cease to engage the services of Interpublic or to use the
services of any entity or person that competes directly with a material business
of Interpublic, where the identity of such client, or the client’s need, desire
or receptiveness to services offered by Interpublic is known by Executive as a
part of his employment with Interpublic. In addition, during the Severance
Period, Executive shall not accept any form of employment (including as an
advisor, consultant or otherwise) with an employer that is in competition with
the business of Interpublic. Executive acknowledges that these provisions are
reasonable and necessary to protect Interpublic’s legitimate business interests,
and that these provisions do not prevent Executive from earning a living.

 

8.06

If at the time of enforcement of any provision of this Agreement, a court shall

hold that the duration, scope or area restriction of any provision hereof is
unreasonable under circumstances now or then existing, the parties hereto agree
that the maximum duration, scope or area reasonable under the circumstances
shall be substituted by the court for the stated duration, scope or area.

8.07       Executive acknowledges that a remedy at law for any breach or
attempted breach of Article VIII of this Agreement will be inadequate, and
agrees that Interpublic shall be entitled to specific performance and injunctive
and other equitable relief in the case of any such breach or attempted breach.

 

-9-

 


--------------------------------------------------------------------------------



 

 

8.08       Executive represents and warrants that neither the execution and
delivery of this Employment Agreement nor the performance of Executive's
services hereunder will conflict with, or result in a breach of, any agreement
to which Executive is a party or by which he may be bound or affected, in
particular the terms of any employment agreement to which Executive may be a
party. Executive further represents and warrants that he has full right, power
and authority to enter into and carry out the provisions of this Employment
Agreement.

 

ARTICLE IX

Arbitration

9.01       Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, including claims involving alleged legally
protected rights, such as claims for age discrimination in violation of the Age
Discrimination in Employment Act of 1967, as amended, Title VII of the Civil
Rights Act, as amended, and all other federal and state law claims for
defamation, breach of contract, wrongful termination and any other claim arising
because of Executive’s employment, termination of employment or otherwise, shall
be settled by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association and Section 12.01 hereof, and judgement
upon the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The arbitration shall take place in the city where
Executive customarily renders services to Interpublic. The prevailing party in
any such arbitration shall be entitled to receive attorney’s fees and costs.

 

 

-10-

 


--------------------------------------------------------------------------------



 

 

ARTICLE X

Assignment

10.01     This Agreement shall be binding upon and enure to the benefit of the
successors and assigns of Interpublic. Neither this Agreement nor any rights
hereunder shall be assignable by Executive and any such purported assignment by
him shall be void.

 

ARTICLE XI

Agreement Entire

11.01     This Agreement constitutes the entire understanding between
Interpublic and Executive concerning his employment by Interpublic or any of its
parents, affiliates or subsidiaries and supersedes any and all previous
agreements between Executive and Interpublic or any of its parents, affiliates
or subsidiaries concerning such employment, and/or any compensation or bonuses.
Each party hereto shall pay its own costs and expenses (including legal fees)
incurred in connection with the preparation, negotiation and execution of this
Agreement. This Agreement may not be changed orally.

 

ARTICLE XII

American Jobs Creation Act

12.01     This Agreement shall be construed, administered and interpreted in
accordance with a good-faith interpretation of section 409A of the Internal
Revenue Code and Section 885 of the American Jobs Creation Act of 2004. If
Interpublic or Executive determines that any provision of this Agreement is or
might be inconsistent with such provisions (including any

 

-11-

 


--------------------------------------------------------------------------------



 

administrative guidance issued thereunder), the parties shall agree to such
amendments to this Agreement as may be necessary or appropriate to comply with
such provisions.

 

ARTICLE XIII

Applicable Law

13.01     The Agreement shall be governed by and construed in accordance with
the laws of the State of New York.

THE INTERPUBLIC GROUP OF COMPANIES, INC.

 

By: /s/ Timothy Sompolski                            

 

Timothy Sompolski

 

 

Executive Vice President,

 

 

Chief Human Resource Officer

 

 

    /s/ Christopher F. Carrol                         

 

Christopher F. Carroll

 

 

-12-

 

 

 